FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANTHONY L. WILLIAMS,                             No. 13-15299

               Plaintiff - Appellant,            D.C. No. 4:12-cv-03781-YGR

  v.
                                                 MEMORANDUM*
UAL, INC.; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Anthony L. Williams appeals pro se from the district court’s judgment

dismissing his employment action arising from his termination and his prior legal

challenges to his termination. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We may

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Williams’s claims against various

federal circuit and district judges and the clerk of the court on the basis of judicial

and quasi-judicial immunity. See Simmons v. Sacramento Cnty. Superior Court,

318 F.3d 1156, 1161 (9th Cir. 2003) (judges are absolutely immune for their

judicial acts); Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987)

(“Court clerks have absolute quasi-judicial immunity from damages . . . when they

perform tasks that are an integral part of the judicial process.”).

      The district court properly dismissed Williams’s claims against UAL, Inc.

and the International Association of Machinists and Aerospace Workers defendants

as time-barred. See 18 U.S.C. § 1514A(b)(2)(D) (setting forth 180-day statute of

limitation under Sarbanes-Oxley Act); Agency Holding Corp. v. Malley-Duff &

Assocs., Inc., 483 U.S. 143, 156 (1987) (establishing four-year statute of

limitations under civil Racketeer Influenced Corrupt Organizations Act); Lea v.

Republic Airlines, Inc., 903 F.2d 624, 633 (9th Cir. 1990) (six-month statute of

limitations applies to fair representation claims under the Railway Labor Act).

      The district court lacked subject matter jurisdiction over Williams’s claims

against the Department of Labor (“DOL”) defendants because Williams alleged


                                            2                                     13-15299
that the DOL improperly denied his complaint under the Whistleblower Protection

Provision of the Wendell H. Ford Aviation Investment and Reform Act for the 21st

Century, and jurisdiction to review the DOL’s decision is vested in the Court of

Appeals. See 49 U.S.C. § 42121(b)(4)(A); see also Williams v. U.S. Dep’t of

Labor, 447 F. App’x 853, 854 (9th Cir. 2011) (sustaining the DOL’s denial of

Williams’s complaint as untimely). Morever, the DOL administrative law judges

are protected by quasi-judicial immunity. See Hirsh v. Justices of the Supreme

Court, 67 F.3d 708, 715 (9th Cir. 1995) (per curiam) (“Administrative law judges .

. . are entitled to quasi-judicial immunity so long as they perform functions similar

to judges . . . in a setting like that of a court.”).

       We reject Williams’s contention that he has been denied due process.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       AFFIRMED.




                                               3                               13-15299